Martin, J.,

delivered the opinion of the court.
This is an application for a mandamus to the parish judge for the parish and city of New-Orleans, to show cause why it should not issue, commanding him to allow an appeal in this case. The judge in his answer, states that the judgment or order from which the appeal is prayed, is not such a one as the law authorises; that it is only at most an interlocutory judgment, which does not and cannot work an irreparable injury to the party complaining.
In examining the facts of the case, it appears that one of the creditors filed an opposition to the homologation of the proceedings in the case of insolvency, and preferred an allegation of fraud against one of the insolvent debtors. Exceptions were pleaded to the opposition and the right to file it denied, on the ground that it was not sworn to, according to the act of 1817, prescribing the mode of making oppositions. The exceptions were overruled and the right to file the opposition sustained. From this decision the party has sought an appeal to this court.
This is a matter which involves the legality of an order or interlocutory judgment, which is only preliminary in the trial of the cause, and in which if is evident that the future action of the Parish Court may render an appeal unnecessary. But if it should not be the case, and injury ensue, (he insolvents *95will not be debarred the privilege of obtaining redress, by the final decision on the opposition, and to show that the exceptions were improperly overruled.
The rule is, therefore, discharged.